Citation Nr: 1640856	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  09-07 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bowel and bladder changes, to include as secondary to the service-connected spondylotic changes of the lumbar spine (back disability).  

2.  Entitlement to service connection for degenerative joint disease of the cervical spine (a neck disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1999 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In August 2012 and December 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The appeal is again REMANDED to the AOJ.


REMAND

In October 2016, the Board received additional evidence on behalf of the Veteran, which was not considered by the AOJ.  Specifically, VA treatment records from the VA Medical Center (VAMC) located in Mountain View, Tennessee, dated March 10, 2016 through October 3, 2016, regarding the Veteran's neck and bowel complaints were submitted after the March 2016 Supplemental Statement of the Case.

Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amends 38 U.S.C. § 7105 by adding new paragraph (e).  Under 38 U.S.C. § 7105 (e), if the claimant or the claimant's representative submits new evidence with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Currently, VA has not interpreted section 7105(e) to extend to evidence that was not submitted by the Veteran, such as evidence gathered by VA pursuant to the duty to assist; therefore, if evidence was developed by VA, the Board will not assume that the Veteran has knowingly and voluntarily waived AOJ consideration of such evidence.

When evidence is received after the transfer of a case to the Board, as is the case here, the Board will determine what action is required with respect to the additional evidence.  38 C.F.R. § 19.37 (b) (2015).  Under 38 C.F.R. § 20.1304 (c) (2015), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  38 C.F.R. § 20.1304 (c).  This procedural right of initial AOJ review has not been waived by the Veteran or representative, and the new pertinent evidence does not guarantee that the benefit of service connection for bowel and bladder changes, and service connection for a neck disability may be fully allowed on appeal without such referral.  See 38 C.F.R. § 20.1304(c).  For these reasons, the Veteran's appeal of service connection for bowel and bladder changes and a neck disability will be remanded for appropriate action so that the above-noted evidence is appropriately addressed with a Supplemental Statement of the Case.

Accordingly, the case is REMANDED for the following action:

Review all evidence added to the electronic file since the March 2016 Supplemental Statement of the Case that pertains to the claims or issues on appeal, including VA treatment records from March 10, 2016 through October 3, 2016, at the Mountain View VAMC.  After undertaking any additional development which may be necessary, including another VA examination, readjudicate the appeals to determine if entitlement to the benefits sought is warranted.  If the benefits sought remain denied, the Veteran and representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




